Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2019

                                   No. 04-19-00358-CR

                              Wesley Byron BIERHALTER,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-2010-CR-B
                          Honorable William Old, Judge Presiding

                                      ORDER

       Patricia Wagner’s Notification of Late Reporter’s Record is hereby NOTED. Reporter’s
record must be filed no later than November 13, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk